Citation Nr: 0426902	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including due to exposure to ionizing 
radiation or Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been obtained or requested by the 
RO.

2.  The veteran died in July 1985, his death was due to 
intracranial hemorrhage as a result of chronic myelocytic 
leukemia in blast crisis.

3.  At the time of death, service connection was in effect 
for cervical spine disability, rated at 10 percent, and 
hearing loss, residuals of bilateral herniorrhaphies, and 
dermatitis of the right wrist, all rated as noncompensable.

4.  The preponderance of the evidence demonstrates that the 
veteran's chronic myelocytic leukemia was not manifested in 
service, and that his death was not causally related to 
service, or related to exposure to ionizing radiation, 
exposure to Agent Orange, or to any other in-service event or 
service connected disability.


CONCLUSIONS OF LAW

1.  Chronic myelocytic leukemia was not incurred in or 
aggravated by active service, nor has the veteran's leukemia 
been shown to be related to exposure to ionizing radiation or 
exposure to Agent Orange in service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2003).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes there was a change in 
the law during the pendency of this appeal, when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The April 1995 Statement of the Case (SOC) and the October 
1995 and April 2004 Supplemental Statements of the Case 
(SSOCs) advised the appellant of the laws and regulations 
pertaining to her claim.  This document informed the 
appellant of the evidence of record and explained the reasons 
and bases for denial.  The appellant was specifically 
informed that her claim of entitlement to service connection 
for the cause of the veteran's death was being denied because 
the evidence did not show that the veteran had died of a 
service-connected condition, or that his death was related to 
service, including claimed exposure to ionizing radiation or 
Agent Orange in service.  The SOC and SSOCs made it clear to 
the appellant that in order to prevail on her claim, she 
would need to present evidence that the veteran's death was 
related to service.  The RO sent a letter dated in August 
1994 that asked the appellant for details regarding the 
veteran's exposure to radiation.  The RO sent a letter dated 
in December 2003 that told the appellant about the VCAA and 
informed her what evidence the RO would obtain and what she 
needed to do.  The RO obtained service medical records, 
service personnel records, VA records, a copy of the 
veteran's death certificate, and records and responses from 
the Army regarding the veteran's exposure to radiation.  The 
RO also attempted to obtain records from Ft. Bragg and from 
Fr. Gordon as well as from Dr. Richard Mansour.  No records 
were available from Ft. Bragg or Ft. Gordon, and the RO and 
the appellant were both unable to locate Dr. Mansour.  The 
appellant has not indicated that there is any other evidence 
available, and in fact stated in March 2004 that she had 
submitted all available evidence.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in June 1994 Thereafter, the claim was denied in a 
rating decision dated in September 1994.  The RO sent a 
letter related to the VCAA and the duty to assist to the 
appellant in December 2003.  This notification was well after 
the September 1994 rating decision.  Only after this rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Pursuant to the 
Board's decision to remand this claim for additional 
development, the RO did, in fact, conduct a de novo review of 
the claims.  See, SSOC issued to the appellant in April 2004.  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  



II.  Service connection for the cause of the veteran's death

A.  Direct service connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2003).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2003).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 3.312(c)(3) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003).

The veteran was service connected for various minor 
disabilities at the time of his death; however, there is no 
evidence that any of these disabilities had any effect on the 
course of events leading to the veteran's death and it is not 
contended otherwise.  The veteran's death certificate 
reflects that he died in July 1985 as a result of 
intracranial hemorrhage as a result of chronic myelocytic 
leukemia in blast crisis.  The veteran's service medical 
records are negative for any mention of this disease.  The 
treatment records in the file indicate that the first 
diagnosis of leukemia was in February 1985 with the veteran 
complaining of symptoms of about one month's duration.  This 
was almost 12 years after he left service.  The only cancer 
noted in the veteran's service medical records is skin cancer 
which was treated with a full recovery.  There is no 
suggestion of a link between that skin cancer and his 
subsequent leukemia.  There is no medical evidence that 
suggests the veteran's chronic myelocytic leukemia was 
related to service or related to a service-connected 
disability.  

In light of the lack of evidence establishing a link to 
service or a link to a service-connected disability, the lack 
of evidence that the veteran suffered from leukemia in 
service, and  the approximately 12 year gap between the 
veteran's discharge from service and the first mention in his 
medical records of chronic myelocytic leukemia, the Board 
finds that service connection for the veteran's cause of 
death due to chronic myelocytic leukemia in blast crisis is 
not warranted.  38 U.S.C.A. §§  1101(3), 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).  
In addition, there was no service-connected disability 
present that could have been related to his death from 
leukemia.  38 C.F.R. § 3.312 (2003).  The Board notes that 
leukemia is a chronic disease that is subject to presumptive 
service connection if manifested within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309 (2003).  There is no 
evidence that the veteran's leukemia was manifested within 
one year of discharge.  The Board acknowledges the 
appellant's belief that the veteran's leukemia was related to 
service, but as a layperson, the appellant is not competent 
to testify to a medical diagnosis or etiology.  See, Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

B.  Service connection as a result of exposure to Agent 
Orange

The appellant has suggested that the veteran's chronic 
myelocytic leukemia was caused by exposure to Agent Orange or 
other herbicides while the veteran served in Vietnam.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancer 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2003).  The Board notes that chronic lymphocytic leukemia 
was recently added to this list.  See, 68 FR 59.540 (October 
16, 2003).  The regulations do not provide for presumptive 
service connection for disabilities other than those listed, 
or for leukemia other than chronic lymphocytic leukemia, and 
therefore, presumptive service connection is not warranted 
for chronic myelocytic leukemia.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307, 3.309 (2003).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for chronic 
myelocytic leukemia by presenting competent evidence that the 
disability was caused by inservice Agent Orange exposure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).  However, the appellant has 
presented no competent medical evidence causally linking the 
veteran's chronic myelocytic leukemia to exposure to Agent 
Orange in service.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and leukemia 
(other than chronic lymphocytic leukemia) or any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the veteran's chronic myelocytic leukemia was 
related to Agent Orange exposure, the Board finds that the 
clear preponderance of competent evidence is against a 
finding that service connection for the cause of the 
veteran's death from complications of chronic myelocytic 
leukemia in blast crisis is warranted.

C.  Service connection due to exposure to ionizing radiation

The appellant has also claimed that the veteran's chronic 
myelocytic leukemia is related to exposure to ionizing 
radiation.  She specifically asserts that the veteran was 
exposed to radiation while working as a radar operator, and 
was exposed to radiation on duty while part of the United 
States occupation of Japan after World War II.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity".  Leukemia (other than chronic lymphocytic 
leukemia) is included on the list of presumptive diseases.  
The veteran's chronic myelocytic leukemia, however, is not 
eligible for presumptive service connection because the 
veteran did not participate in a "radiation-risk activity" 
as defined by the regulation, while in service.  The 
regulation defines "radiation-risk activity" as (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (B) the occupation of Hiroshima or 
Nagasaki, Japan during the period beginning on August 6, 1945 
and ending on July 1, 1946; (C) Internment as a prisoner of 
war in Japan under certain conditions; and (D) Certain 
service in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, 
Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2003).  Since the 
veteran did not participate in a defined "radiation-risk 
activity", he is not eligible for presumptive service 
connection for his chronic myelocytic leukemia.  The 
veteran's service personnel records do reflect that he was 
stationed in Japan as part of the post war occupation but his 
service in Japan was from January 1948 to March 1949.  There 
is no evidence that the veteran was in the vicinity of 
Hiroshima or Nagasaki Between August 6, 1945 and July 1, 
1946.  On the contrary, the veteran's service personnel 
records suggest he was stationed on Iwo Jima for that time 
period.

Chronic myelocytic leukemia, however, is subject to service 
connection as a "radiogenic" disease under the provisions 
of 38 C.F.R. § 3.311(b)(2)(i).  In order for the disease 
process to be service connected under 38 C.F.R. §§ 3.311, it 
must be shown that the veteran was exposed to ionizing 
radiation during service and that his leukemia was first 
manifested five years or more after his radiation exposure.  
38 C.F.R. § 3.311(b)(5)(iv) (2003).  The veteran, however, 
based on his service medical and personnel records, as well 
as based on responses from the Army Radiation Standards and 
Dosimetry Laboratory, the United States Army Center for 
Health Promotion and Preventative Medicine, has not been 
shown to have been exposed to ionizing radiation while in 
service.  There is no record of a form DD-1141 in his service 
personnel or service medical records that would establish his 
exposure to radiation.  A letter dated February 27, 2003 from 
the Army Radiation Standards and Dosimetry Laboratory 
indicates that no records were found showing the veteran had 
been exposed to ionizing radiation.  The letter did note that 
the records only go bad to mid 1954.  Lastly, there is a 
letter from United States Army Center for Health Promotion 
and Preventative Medicine dated  February 19, 2004 that 
indicates the veteran may have been exposed to some 
nonionizing radiation based on his work as a radar operator.  
The letter indicated that the veteran's exposure would have 
been well below the safety threshold and that the effects of 
nonionizing radiation are not cumulative.  Based on all the 
available data, the United States Army Center for Health 
Promotion and Preventative Medicine concluded that it was not 
probable that the veteran's exposure to radiofrequency radar 
radiation would have resulted in cancerous effects.

The Board finds that the preponderance of the medical 
evidence establishes that the veteran's chronic myelocytic 
leukemia was not related to his in-service exposure to 
radiation.  The Board finds as most persuasive the February 
2004 letter from  United States Army Center for Health 
Promotion and Preventative Medicine which opined that it was 
not probable that the veteran's exposure to nonionizing 
radiation would have resulted in cancerous effects.  This 
opinion was based upon review of the particular facts of this 
case, to include the actual amount of the veteran's radiation 
exposure and his duration of exposure.  It is also an opinion 
by a public health official specifically tasked and 
specialized in evaluating environmental hazard risks, to 
include radiation exposure.  

There is no medical opinion in the claims folder that 
suggests there is a link between the veteran's exposure to 
ionizing radiation and his development of chronic myelocytic 
leukemia.  There is no evidence that the veteran was in fact 
exposed to ionizing radiation at all.  The Board also notes 
that the appellant's own interpretation of the medical 
evidence of record is far outweighed by the medical opinion 
obtained by VA, who has some expertise in the matter.  The 
appellant has not alleged that she has any special expertise 
in the study of radiation-induced diseases.  Accordingly, the 
claim under 38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, service connection may be 
granted under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 2003).  See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994).  Service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active wartime or peacetime 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  As 
shown above, there is no evidence establishing direct service 
connection for the veteran's chronic myelocytic leukemia 
including no evidence establishing that service connection is 
warranted for this disability as a chronic disease that was 
manifested without one year of discharge.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a)(1), 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307(a), 3.309(a) (2003).

In this case, there is no evidence that the veteran's chronic 
myelocytic leukemia was manifested until many years after his 
separation from service.  It is not contended, and it is not 
shown, that his chronic myelocytic leukemia was first 
manifested in service or within one year there from.  As 
indicated above, the Board finds that the preponderance of 
the evidence establishes that the veteran's chronic 
myelocytic leukemia of the right neck was unlikely to have 
been caused by his in-service exposure to radiation and was 
not shown to be caused by exposure to Agent Orange.  There is 
no competent medical evidence otherwise linking his chronic 
myelocytic leukemia to any other in service event.  

Based upon the above, the Board finds that entitlement to 
service connection for the cause of the veteran's death is 
not warranted.  §§ 1101(3), 1110, 1112, 1131, 1310 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2003).  
There is no doubt of material fact to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



